DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Goral et al. (“A continuous perfusion microplate for cell culture”. Lab on Chip 2013, 13, pp 1039-1043).
Goral discloses a microplate for cell culture (Abstract) that includes the following limitations for claim 1: 
“An in vitro tissue plate”: Goral discloses a microplate (pg 1039/ Fig. 1a-1b) that is being interpreted as the tissue plate of the instant application.  
“a well plate including at least two wells, wherein the at least two wells include a tissue well and a waste well”: Goral discloses a well plate (top of the plate) that includes at least two wells (pg. 1039, Fig. 1a, 1b).  The well plate includes a cell culture well and a waste well (Fig. 1a, 1b).  
“a fluidic plate disposed on a bottom surface of the well plate, wherein the fluidic plate includes a fluid channel extending between and fluidly connected to the tissue well and the waste well”: Goragl discloses fluidic channels on the bottom of the plate (the fluidic plate) that connects the wells (pg. 1039; Fig. 1a, 1b).  
Goral discloses a microplate for cell culture (Abstract) that includes the following limitations for claim 19: 
“An in vitro tissue plate”: Goral discloses a microplate (pg 1039/ Fig. 1a-1b) that is being interpreted as the tissue plate of the instant application.  
“a well plate including at least two wells, wherein the at least two wells include a tissue well and a waste well”: Goral discloses a well plate (top of the plate) that includes at least two wells (pg. 1039, Fig. 1a, 1b).  The well plate includes a cell culture well and a waste well (Fig. 1a, 1b).  
“a fluidic plate disposed on a bottom surface of the well plate, wherein the fluidic plate includes a plurality of fluid channels, wherein each tissue well is fluidly connected to an adjacent waste well by one of the plurality of fluid channels”: Goral discloses fluidic channels on the bottom of the plate (the fluidic plate) that connects the wells (pg. 1039; Fig. 1a, 1b).  Goral discloses that there are a plurality of wells (96 wells, last paragraph pg. 1040), thus there are a plurality of tissue wells and waste wells connected by a plurality of channels.  
For claims 2 and 20, Goral discloses that the tissue well is connected to the fluid channel through a plurality of pores through the pores of a cellulose membrane (page 1040, second paragraph). 
For claim 4, Goral discloses a cellulose membrane disposed within the channel where the membrane is being interpreted as the porous plate (Fig. 1a, 1b; Supplementary Material, pg. 11, Fig. S1). 
For claim 5, the tissue well pores and waste well pores are formed in the well plate (Fig. 1a, 1b; Supplementary Material pg. 11, Fig. S1).  
Therefore, Goral meets the limitations of claims 1, 2, 4, 5, 19 and 20.  



Claim(s) 29, 30 and 32-35 are rejected under 35 U.S.C. 102a1 as being anticipated by Mimetas (WO 2017/216113 A2 – hereafter ‘113).
‘113 discloses a method for vascularizing a cell aggregate (Abstract) that includes the following limitations for claim 29: 
“A method of using an invitro tissue plate”: ‘113 discloses a multi-well plate that is used for cell culture with biological tissue (page 4 lines 3-10; page 8 lines 17-21).  
“depositing a tissue layer in a first tissue well formed in a well plate”: ‘113 discloses depositing a tissue sample on the top surface (page 5 line 19; page 11 lines 30-32).  
“supplying feed media into a second fluid channel positioned below the second tissue well”: ‘113 discloses a feed media to the first and second tissue well (page 21 lines 22-25).  
“allowing the second tissue layer to vascularize in a flow of the feed media”: ‘113 discloses allowing the second layer to vascularize in the flow of the media (page 9 lines 27-29). 
“collecting waste media from the second fluid channel into a second waste well”: ‘113 discloses collecting waste media through a gradient exchange between two reservoirs in order to fill the cell culture well with a new media (page 31 lines 16-26).  
For claim 32, ‘113 discloses depositing tissue into a second well (page 11, lines 30-32) since ‘113 teaches using the wells in a multi-well plate (page 4 lines 3-10; page 8 lines 17-21; page 50 lines 5-12).  
For claim 33, ‘113 discloses depositing the material in multiple layers (page 46 lines 21-30) where this would be deposited simultaneously.  
For claim 34, ‘113 discloses supplying the media to the wells in a sequential manner (page 42 lines 8-16).  
For claim 35, ‘113 discloses removing material from the system (page 52 lines 4-8; page 31 lines 16-26) where this would be done by a pipette (page 48 lines 18-24). 
Therefore, ‘113 meets the limitations of claims 29 and 32-35.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mimetas (WO 2017/216113 A2 – hereafter ‘113) in view of Buensucceso et al. (US 2014/0271778 A1 – hereafter ‘778).
‘113 differs from the instant claim regarding the tissue being extruded. 
‘778 discloses a system for encapsulating tissue (Abstract) that for claim 30 includes extruding a minced tissue-gel suspension to form an encapsulated bead that is then transferred into a well ([0032]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the extruding method of ‘778 within ‘113 in order to deposit the tissue into the wells.  The suggestion for doing so at the time would have been in order to have a uniform distribution of the tissue in the wells ([0033]). 



Allowable Subject Matter
Claims 6, 7, 9 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claims 6 and 23, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole an in vitro tissue plate that includes a media manifold disposed on a bottom surface of the fluidic plate opposite the well plate, wherein the media manifold includes one or more media outlets fluidly connected to one or more media supply pores formed in the fluidic plate and fluidly connected to the fluid channel.
Claims 7, 9 and 24-26 would be allowable for the same reasons as claims 6 and 23.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawyer et al. (US 2020/0354668 A1) discloses a bioreactor that allows for active perfusive flow through a 3D scaffold.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799